Citation Nr: 0428776	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  00-20 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertensive 
vascular disease.  

2.  Entitlement to service connection for hypertensive 
vascular disease.  

3.  Entitlement to service connection for non-Hodgkin's 
lymphoma at the T2 level as a result of exposure to ionizing 
radiation.  

4.  Entitlement to service connection for spinal cord 
compression at the T6 level as a result of exposure to 
ionizing radiation.  

5.  Entitlement to an evaluation in excess of 40 percent for 
disability of the lumbosacral spine.  

6.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 (2004) based on convalescence 
from February 1999 thoracic spine surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from July 1946 to November 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating action by the 
RO that denied service connection for spinal cord compression 
at the T6 level secondary to lymphoma, denied an evaluation 
in excess of 20 percent for a lumbosacral spine disability, 
and denied entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on convalescence from 
February 1999 thoracic spine surgery.  

In a rating action of October 2001 the RO increased the 
rating for the veteran's service connected lumbosacral spine 
disability to 40 percent, effective March 30, 1999.  In a 
rating action of June 2002 the RO denied service connection 
for non-Hodgkin's lymphoma at the T2 level and found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for hypertensive vascular 
disease.  

In September 2004, the Board granted the veteran's motion to 
advance this case on its docket.

The issues of entitlement to service connection for non-
Hodgkin's lymphoma at the T2 level as a result of exposure to 
ionizing radiation, service connection for spinal cord 
compression at the T6 level as a result of exposure to 
ionizing radiation and entitlement to a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The veteran's claim for service connection for 
hypertensive vascular disease was previously denied by the RO 
in an unappealed rating decision of October 1949.  

2.  The evidence received since the October 1949 rating 
decision denying service connection for hypertensive vascular 
disease is not cumulative and needs to be considered to 
fairly decide the merits of the claim.  

3.  The veteran's hypertensive vascular disease had its onset 
during service.  

4.  The veteran's low back disorder is manifested by pain and 
severe limitation of motion of motion in the lumbar spine, 
tenderness in the lumbar paravertebral muscles, flattened 
lumbar lordosis, decreased sensation in the L4-5 dermatomes, 
and decreased motor strength in the lower extremities noted 
on recent examinations; the disability has not been 
productive totally incapacitating episodes or neurologic 
impairment other than moderate partial paralysis of the 
sciatic or popliteal nerves.  

CONCLUSIONS OF LAW

1.  The additional evidence received since the unappealed 
rating decision of October 1949 that denied service 
connection for hypertensive vascular disease is new and 
material; and the veteran's claim for service connection for 
this disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

2.  Hypertensive vascular disease was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 U.S.C.A. 
§; 38 C.F.R. § 3.303(d)(2004).  

3.  The criteria for a 60 percent evaluation for disability 
of the lumbosacral spine is warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  The Veterans Claims 
Assistance Act of 2000 (VCAA) as eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a).

In regard to the veteran's claim for service connection for 
hypertensive vascular disease, the United States Court of 
Appeals for Veterans Claims (Court) has concluded that the 
VCAA was not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision with regard to the issue decided 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

The Board further notes that in order to implement the 
provisions of the VCAA, the Secretary of VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003). These regulations are applicable to claims 
pending on the date of enactment of the VCAA, but provisions 
related to reopening previously denied claims are only 
applicable to claims received on or after August 29, 2001. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Inasmuch as the veteran's 
request to reopen his claim for service connection for 
scoliosis was made in October 2000, the new regulations 
relative to reopening previously denied and final claims are 
not applicable to this matter.  The Board will proceed to 
consider this claim on the basis of the evidence currently of 
record.  

In regard to the veteran's claim for an increased rating for 
his service connected low back disability, the Board notes 
that, in Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004), the Court found that a VCAA notice letter consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The record indicates that the RO informed the appellant of 
the provisions of the VCAA and its relevance to his current 
claim in letters dated in September 2003.  This letter, in 
conjunction with the statement of the case and the 
supplemental statements of the case informed the appellant of 
the evidence needed to substantiate his claims.  These 
letters also informed the appellant who was responsible for 
obtaining what evidence.  The VCAA notice letter told the 
appellant of his responsibility for submitting evidence, and 
thereby put him on notice to submit all such evidence in his 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
119-20.  However, the Court's remedy was a remand so that the 
Board could ensure that the notice was provided or provide 
reasons why the lack of notice was not prejudicial.  Id., 
122-124.  Since the veteran received the required notice in 
March 2004, the Board has, effectively, ensured that the 
notice was provided.  

VA has thereby met its obligation to notify the appellant of 
the evidence needed to substantiate his claims and of what 
evidence he was responsible for obtaining. See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

It does not appear from a review of the record that there is 
any evidence relevant to the issue currently on appeal but 
not yet associated with the claims folder.  In this regard 
the Board further notes that the veteran was afforded a VA 
orthopedic examination in March 2004 that provided recent 
clinical findings relevant to his claim for an increased 
rating for his low back disability.  In view of the above, 
the issue of entitlement to an evaluation in excess of 40 
percent for degenerative joint disease of the lumbosacral 
spine will be considered on basis of the evidence currently 
of record.  

I.	New and Material Evidence to Reopen a Claim 
For
Service connection for hypertensive vascular 
Disease

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. § 5108.

"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  
For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service.  38 
C.F.R. § 3.303(d) (2002).  Hypertension may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West  2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

The evidence that was of record at the time of the unappealed 
October 1949 decision that denied service connection for 
hypertensive vascular disease may be briefly summarized.  On 
the veteran's November 1947 examination prior to separation 
from service, his blood pressure was recorded as 146/90.  On 
VA general medical examination conducted in July 1949 the 
veteran's blood pressure was recorded as 182/102 in the left 
arm and 176/100 in the right arm.  The diagnoses included 
hypertensive vascular disease.  

The evidence associated with the claims folder subsequent to 
the final rating action of October 1949 included VA Hospital 
records showing that the veteran was hospitalized in December 
1949 for the treatment of hypertensive vascular disease that 
was not found during the hospitalization.  It was noted that 
the veteran had been hospitalized the previous April and May 
with a diagnosis of hypertensive vascular disease.  VA and 
private clinical records and examination reports reflect 
considerable subsequent treatment and evaluations for 
hypertension and hypertensive vascular disease.  

In a December 2002 statement, Alfred Peterson, M.D., a 
private physician, reported that the veteran had severe 
hypertension, and that this disorder was noted on his 1947 
service discharge examination.  The doctor opined that this 
represented the onset of the veteran's hypertension and 
cardiovascular disease.  

The basis for the RO's denial of service connection for 
hypertensive vascular disease in October 1949 was, 
essentially, that the evidence did not demonstrate that this 
disability had its onset during service or within one year 
following the veteran's discharge from service in late 1947.  
The December 2002 statement from a private physician was not 
previously of record, and is therefore new.  This statement 
is competent medical evidence of a nexus between the 
veteran's currently diagnosed hypertensive vascular disease 
and service, and is therefore material evidence.  
Accordingly, the Board finds that new and material evidence 
has been received sufficient to reopen the claim of 
entitlement to service connection for hypertensive vascular 
disease.  

Moreover, the statement from the private physician in 
conjunction with a mildly elevated blood pressure reading 
shown on the veteran's November 1947 separation examination 
and a diagnosis of hypertensive vascular disease about 18 
months subsequent to separation, connects the hypertensive 
disease demonstrated in early 1949 to the veteran's period of 
service.  See 38 C.F.R. § 4.104, note (1) following 
Diagnostic Code 7101 (defining hypertension as diastolic 
blood pressure readings of 90 or more, and systolic blood 
pressure readings of 160 or more).  

There is no medical opinion against the veteran's claim.

In view of the evidence of a connection between the veteran's 
current hypertensive cardiovascular disease and service, and 
given the absence of any clinical evidence to the contrary, 
the Board believes that service connection for hypertensive 
vascular disease is warranted.  

                          II.  Increased Rating For Low Back 
Disorder

VA clinical records reflect occasional treatment in 1999 for 
spinal pain, including pain in the lumbosacral spine and 
lymphoma of the thoracic spine.  It was reported that the 
veteran experience paresthesia from the umbilicus down and he 
was noted to have a wide based gait.  In February 1999 he 
underwent surgical decompression of for lymphoma of the 
thoracic spine and thereafter used a wheel chair.  

On VA examination in October 1999 the veteran stated that he 
was in the VA hospital for a routine examination when his 
legs gave way and he underwent an evaluation, which found a 
tumor in the upper thoracic/cervical spinal segments.  He 
immediately underwent back surgery and thereafter had 
problems with his lower back as well.  At the time of the 
examination he complained of pain and numbness in the lower 
back radiating into the legs.  

On evaluation he had no pain or discomfort on palpation of 
the low back area.  He could forward flex his spine to 80 
degrees and extend his back 15 degrees.  Lateral rotation was 
to about 60 degrees bilaterally.  Some pain to palpation was 
reported over the sacroiliac joints and straight leg raising 
tests were positive bilaterally.  There was decreased 
sensation over the L5-S1 dermatomes in the legs.  The doctor 
believed that the veteran's low back pain was due to the 
tumor in his spine, but this could not be fully evaluated 
since the records of the veteran's surgery for the removal of 
this tumor were not available at he time of the examination.  

VA clinical records reflect treatment during 2000 and 2001 
for back pain.  A VA MRI scan of the lumbar spine performed 
in May 2000 revealed normal alignment of the vertebral 
bodies.  There was moderate to severe degenerative disc 
disease from L2 to S1 with disc bulging and protrusion, facet 
arthroplasty spinal stenosis, and mild flattening of the 
thecal sac at L2-L3.  Subsequent VA treatment for pain in the 
cervical, thoracic, and lumbar spines was reported.  

On VA examination in November 2001 the veteran reported that 
he could walk with a cane for short distances and used a 
wheel chair for long distances.  He complained of pain on 
sudden movement or jarring of the spine and he also had 
paresthesia in the feet, but not in the legs.  He denied any 
bowel or bladder symptoms.  

Evaluation revealed mild pain on palpation of the lower 
thoracic and lumbar spinal segments.  There was no obvious 
asymmetry of the spine or spinal muscle atrophy.  Motor 
strength in the lower extremities was 3/5.  Decreased 
sensation over the L4, L5, and S1 dermatomes of the legs was 
reported, more pronounced in the left leg.  Deep tendon 
reflexes were 1+ and symmetrical at the patellae and Achilles 
tendons.  Babinski was up going on the left and down going on 
the right.  There was no clonus.  Proprioception was normal 
in the legs.  The assessment was lower back pain secondary to 
degenerative disc disease.  

On VA orthopedic examination in March 2004 the veteran said 
that he used a wheel chair for 2 years following his 1999 
back surgery, but now used a cane to assist ambulation.  It 
was reported that he had had no totally incapacitating 
episodes.  The veteran said his walking was very limited and 
he could not lift, push, or pull.  He said that standing 
caused severe pain and he was unable to kneel, stoop, or 
squat.  He said that t sitting or riding in a car caused back 
pain and he also reported sleeping difficulties.  He spent 
most of his time lying down.  

The veteran said he had flare-ups of back pain when he walked 
or stood for prolonged periods, but he had not had any 
incapacitating episodes.  On evaluation the veteran disrobed 
with difficulty and got onto the examining table with 
difficulty.  There was flattening of the lumbar lordosis and 
tenderness on palpation of the lumbar spine paravertebral 
muscles.  The veteran had 20 degrees of flexion in the lumbar 
spine and 0 degrees of extension.  Side bending was 10 
degrees to each side and rotation was 20 degrees.  Straight 
leg raising was carried out to 30 degrees with back pain 
elicited.  

There were no sensory deficits noted and motor strength in 
the lower extremities was 3/5.  The veteran could not tandem 
walk or heel walk on his left foot.  Un-sustained ankle 
clonus bilaterally was reported.  Deep tendon reflexes in the 
lower extremities were present and symmetrical at 1+.  The 
doctor commented that it was not possible to apportion the 
veteran's back disability between the veteran's thoracic 
spine condition and his cerebrovascular accident (The record 
indicates that the veteran had a cerebrovascular accident in 
2000).  It was also noted that the examination was conducted 
during a period in which the veteran's symptoms were 
quiescent.  He said that flare-ups would occur with varying 
frequency and would result in significantly different 
findings, but quantification would require examination during 
such an episode.  During such an episode the veteran would 
have to expend extra energy and would as likely as not 
increase fatigue, weaken movement and decreased coordination.  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004). When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2003).

Although, the veteran's service connected disability is 
described on rating sheets as degenerative joint disease of 
the lumbosacral spine, it has been assigned a 40 percent 
rating under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 for intervertebral disc syndrome in 
effect prior to September 26, 2003; and Diagnostic Code 5243 
thereafter.

The rating criteria for the evaluation of intervertebral disc 
disease have been changed during the pendency of the 
veteran's appeal.  VA promulgated new regulations amending 
the rating criteria for intervertebral disc syndrome, 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a).  Because the 
rating criteria changed during the pendency of the veteran's 
appeal, the question arises as to which set of rating 
criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 
(1991), that the version most favorable to the claimant be 
applied when there has been a change in rating criteria has 
been overruled to the extent that it conflicts with authority 
established by the Supreme Court and United States Court of 
Appeals for the Federal Circuit); see also VAOPGCPREC 7-2003.  

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v, Principi, 17 Vet. App. 4, 9 
(2003). 

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Under the provisions of Diagnostic Code 5293 in effect prior 
to September 23, 2002, a 40 percent rating is assigned for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent evaluation is 
warranted where the evidence demonstrates pronounced 
symptomatology resulting in little intermittent relief; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc 38 C.F.R. § 4.71, Diagnostic Code 
5293 (2002).  

Under the regulations applicable on, and subsequent to, 
September 23, 2002, VA is to evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrants a 40 percent rating.  With 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent rating is 
warranted.  Note 2 of the revised criteria requires that 
neurological manifestations be rated separately under the 
most appropriate neurological rating codes.  Note 3 requires 
that if symptoms of intervertebral disc syndrome clearly and 
distinctly effect more than one spinal segment, each segment 
involved was to be evaluated on the basis of chronic 
orthopedic and neurological manifestations or incapacitating 
episodes, whichever method resulted in a higher evaluation 
for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Effective September 26, 2003, the diagnostic code for 
intervertebral disc disease was renumbered as Diagnostic Code 
5243.  The rating criteria for that disability were not 
changed.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

After a review of the evidence in light of both the old and 
new criteria for the evaluation of intervertebral disc 
disease, the Board concludes that application of the old 
criteria for evaluating intervertebral disc syndrome would 
produce the most favorable result in the veteran's case.  It 
has been noted in the report of the veteran's most recent VA 
examination that the veteran did not experience totally 
incapacitating episodes of intervertebral disc syndrome.  
Moreover, separate evaluations assignable to orthopedic and 
neurological symptoms in this case is not practicable since 
such symptoms in this case are clearly not the sole result of 
the veteran's service connected low back disability in that 
the veteran has also suffered a recent stroke and also 
suffers from residuals from currently non service connected 
residuals of lymphoma of the spine.  

Recent examinations have determined that the veteran has 
severe limitation of lumbar spine motion as well as 
considerable and near constant pain in his lower back with 
some tenderness in the lumbar paravertebral muscles.  
Diminished motor strength in the legs has been noted, as have 
ankle clonus and decreased sensation over the L4-L5, and S1 
dermatomes of the legs.  In view of these symptoms and with 
consideration of the provisions of 38 C.F.R. § 4.7, it is the 
opinion of the Board that the veteran's symptomatology 
reasonably attributable to his service connected low back 
disorder more nearly approximate the level of symptomatology 
warranting a 60 percent evaluation under the old criteria of 
Diagnostic Code 5293 than it reflected by the 40 percent 
rating currently in effect.  

That is the highest schedular rating under the old version of 
Diagnostic Code 5293.  

A higher rating than 60 percent is not warranted for the 
veteran's service connected low back disability under the new 
rating criteria.  Sixty percent is the maximum rating when 
the disability is rated on the basis of incapacitating 
episodes.

An evaluation based on the combined neurologic and orthopedic 
manifestations would not yield an evaluation in excess of 60 
percent when combined under the provisions of 38 C.F.R. 
§ 4.25.

Prior to September 26, 2003, a maximum scheduler evaluation 
of 40 percent was assigned for severe limitation of the 
lumbar spine under Diagnostic Code 5292.  

The Board observes that the words "slight", "moderate," and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6 (2003).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2003).

Effective on September 26, 2003 the General Rating Formula 
for Diseases and Injuries of the Spine came into effect.  

The formula is as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  

Under the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  

A 50 percent rating is assigned if there 
is unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 40 percent rating is assigned if there 
is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurological abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurological disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

68 Fed. Reg. 51,456-7 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2004)).

Under the general rating formula 40 percent is the maximum 
rating for limitation of motion of the lumbar spine.  A 
higher rating would require ankylosis.  The examinations have 
shown that the veteran retains the ability to move the 
lumbosacral spine.

The veteran does not have ankylosis.  Accordingly under the 
old or new criteria, the orthopedic manifestations of his 
disability would warrant a 40 percent evaluation.

The veteran does not have any bowel or bladder dysfunction. 

Additional neurologic findings have been reported, which 
could be rated on the basis of disability of the sciatic or 
popliteal nerve (based on symptomatology described on 
examinations and in the criteria contained in the rating 
scheduler).  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521 
(2004).  

Under both of these codes, a rating for complete paralysis 
would require foot drop and an inability to move muscles 
below the knee.  The most recent examination shows that the 
veteran only a moderate loss of muscle strength, as 
documented by the report of 3/5 muscle strength in the lower 
extremities.  The veteran has no reported atrophy in the 
lower extremities.  Therefore he does not meet the criteria 
for a rating based on severe incomplete paralysis of the 
sciatic nerve.  Given the level of muscle strength, and the 
presence of ankle reflexes, the Board is unable to conclude 
that he has more than moderate incomplete paralysis of nerves 
in the lower extremities.  Under the criteria of Diagnostic 
Codes 8520, 8521 moderate incomplete paralysis of the sciatic 
or popliteal nerve warrants a 20 percent evaluation.

If a 40 percent evaluation for orthopedic disability is 
combined with a 20 percent evaluation for neurologic 
disability in each lower extremity in accordance with 38 
C.F.R. § 4.25, the combined evaluation remains 60 percent.

There have been no reports of frequent hospitalization for 
treatment of the back disability.  On the most recent 
examination it was noted that the veteran had been retired 
for many years, accordingly, marked interference with 
employment has not been suggested.  Therefore, referral of 
the case for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321(b) (2004).

Ultimately, the Board finds that the evidence is in favor of 
the grant of a 60 percent evaluation for the low back 
disability, but preponderates against the grant of an 
evaluation in excess of 60 percent.


ORDER

Service connection for hypertensive vascular disease is 
granted.  

Entitlement to a 60 percent rating for disability of the 
lumbar spine is granted subject to the law and regulations 
governing the payment of monetary benefits by the VA.  


REMAND

The veteran has asserted that his recently diagnosed non-
Hodgkin's lymphoma developed as a result of being stationed 
near Hiroshima and Nagasaki after the detonation of the 
atomic bombs.  He asserts that the lymphoma in turn caused 
cord compression at T6 and that the surgery performed in 
February 1999 by the VA was therefore necessitated by a 
service connected disability and that he is therefore 
entitled to temporary total disability benefits 38 C.F.R. 
§ 4.30 

In all claims in which it is established that a radiogenic 
disease first became manifest after service and is not 
manifested to a compensable degree within any applicable 
presumption period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended that the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2004).  
However, no dose estimate or further development set forth 
under § 3.311(c) has been completed in this case.  

In view of the above, this case is REMANDED to the RO for the 
following action:

1.  In accordance with the development 
requirements set forth in 38 C.F.R. § 
3.311, the AMC or RO should request a 
radiation dose estimate from the 
Department of Defense, Defense Threat 
Reduction Agency (DTRA).   

2. If it is determined that the veteran 
was exposed to ionizing radiation, the 
issue should be referred to the VA Under 
Secretary for Benefits for an opinion in 
accordance with 38 C.F.R. § 3.311(c) as 
provided by 38 C.F.R. § 3.311(b)(1).

3.  The AMC or RO should then re-
adjudicate the issues of entitlement to 
service connection for non-Hodgkin's 
lymphoma at the T2 level as a result of 
exposure to ionizing radiation, service 
connection for spinal cord compression at 
the T6 level, and a temporary total 
rating under the provisions of 38 C.F.R. 
§ 4.30 based on convalescence from 
February 1999 thoracic spine surgery.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



